Citation Nr: 1726317	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-29 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 

2.  Entitlement to an initial evaluation in excess of 10 percent prior to April 19, 2012, for bilateral weak feet, and an evaluation in excess of 30 percent thereafter. 

3.  Entitlement to specially adapted housing. 

4.  Entitlement to a special home adaptation grant. 

5.  Entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only. 

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disorder. 

7.  Entitlement to an effective date prior to September 26, 2013, for the grant of special monthly compensation based on aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to May 1944. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and Houston, Texas.  Jurisdiction currently resides with the VA RO in Houston.

In August 2014, the Veteran testified at a videoconference hearing held before the undersigned.  A transcript of the proceedings has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2017, the Veteran's daughter testified that his service-connected bilateral weak feet and bilateral hearing loss disability have worsened since his last VA examinations in April 2012.  The Veteran's daughter testified that the Veteran would want an updated VA examination for his bilateral hearing loss.  With regard to the Veteran's bilateral weak feet, the Veteran's daughter testified that the Veteran was unable to walk and required the use of a wheel chair.

A new precedential opinion that directly impacts this case was issued by the U.S. Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) creates a requirement that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  In Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court further held that the plain language of § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a Diagnostic Code predicated on range of motion measurements.  Here, the Veteran's bilateral weak feet are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for acquired flatfoot.  The January 2010 and April 2012 VA examination reports obtained during the appeal period do not comply with Correia and Southall-Norman.  Accordingly, a new VA examination must be obtained to correct all of the deficiencies noted above.

As the Veteran's housing and automobile claims are inextricably intertwined with the claim for an increased evaluation for the bilateral weak feet, adjudicated must be deferred regarding these issues.

In December 2014, the RO issued a rating decision that denied an earlier effective date for special monthly compensation based on aid and attendance.  In January 2015, the Veteran submitted a notice of disagreement (NOD) with the December 2014 rating decision.  In a January 2017 rating decision, the RO denied the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disorder.  In March 2017, the Veteran submitted a NOD with the January 2017 rating decision.  However, a Statement of the Case (SOC) has not been issued for either claim.  Therefore, these claims must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a SOC addressing the issues entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disorder and entitlement to an effective date prior to September 26, 2013, for the grant of special monthly compensation based on aid and attendance.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the current level of severity of the service-connected bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  The VA examiner should address the functional impairment caused by the Veteran's bilateral hearing loss.

3.  The AOJ should have the Veteran scheduled for a VA examination to determine the current level of severity of the service-connected bilateral weak feet.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  All indicated studies, including range of motion studies in degrees, should be performed. 

Ask a VA examiner for a retrospective medical opinion.   

a.  Pursuant to recent case law, the examiner should review the prior examinations dated in January 2010 and April 2012, and, if possible, state the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

b.  If it is not feasible or possible to provide the opinions sought in the previous paragraph, the examiner should so state, and provide reasons why it is not possible to provide the opinions.  

4.  After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental SOC (SSOC) and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



